— Appeals by the defendants from two judgments (one as to each of them) of the County Court, Nassau County (Cornelius, J.), each rendered December 15, 1983, convicting them of burglary in the second degree, upon jury verdicts, and imposing sentences. The appeals bring up for review the denial (Thorp, J.), after a hearing, of those branches of the defendants’ separate omnibus motions which were to suppress identification testimony.
Judgments affirmed.
The hearing court did not err in denying those branches of the defendants’ omnibus motions which were to suppress the witness’s in-court identification, as the evidence established an independent source for the identification. Additionally, the trial evidence was sufficient to establish both defendants’ guilt beyond a reasonable doubt. Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.